Order entered December 13, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01282-CR

                                MARQUIS K. JONES, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-54782-T

                                            ORDER
       We REINSTATE this appeal.
       We abated for a hearing on counsel. On December 10, 2019, the trial court appointed
Catherine Bernhard to represent appellant. We DIRECT the Clerk to list Ms. Bernhard as
appointed counsel and to send all future correspondence to Catherine Bernhard, 101 N. Kaufman
St., Suite 256, Seagoville, TX 75159.
       The record was due November 2, 2019. We ORDER court reporter Vearneas Faggett to
file the reporter’s record within THIRTY DAYS of the date of this order.
       The Clerk shall send copies of this order to the Honorable Lela Mays, Presiding Judge,
283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd Judicial District
Court; and counsel for all parties.
                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE